Citation Nr: 1717144	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to toxic herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1. The Veteran did not suffer an in-service incident, illness or injury, to which is presently diagnosed Parkinson's disease may be etiologically linked.

2. Because there is a preponderance of competent and credible evidence of record against a finding that the Veteran was present on the landmass or inland waterways of Vietnam during active service, he is not presumed to have been exposed to herbicide; exposure to herbicides is not otherwise shown by competent and credible evidence.  


CONCLUSION OF LAW

The criteria for service connection of Parkinson's disease, to include as due to toxic herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in February 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, military personnel records, ship logs from the USS Sarsfield, various medical and internet articles provided by the Veteran, maps provided by the Veteran, photographs provided by the Veteran, statements from fellow service members, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran has a present diagnosis of Parkinson's disease for which he seeks service connection.  He contends that his Parkinson's disease is the direct result of herbicide exposure during active service.  The Veteran served aboard the USS Sarsfield between May 1972 and October 1972.  He contends that he was exposed to herbicides by virtue of his service aboard the USS Sarsfield (DD-837) when it entered shallow water off the shore of Vietnam.  In the alternative, he contends that he disembarked in Vietnam at one point to conduct a supply exchange, and therefore is entitled to a presumption of herbicide exposure.  He has also asserted that he was exposed to herbicides through desalinated drinking water aboard the USS Sarsfield.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Further, if a veteran was exposed to a herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as Parkinson's disease, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2016).

VA regulations require a veteran to have actually set foot within the land borders of Vietnam in order for toxic herbicide exposure to be presumed.  As such, for in order for the presumption to apply to Navy personnel, there must be some evidence that the Veteran disembarked in the Republic of Vietnam, or that his or her ship either operated at some point in the inland waterways of Vietnam or else was moored at some location in the Republic of Vietnam. Haas v. Peake, 525 F.3d 1168  (Fed. Cir. 2008). 

In April 2015, the United States Court of Appeals for Veterans Claims (Court) held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).  Following the decision in Gray, VA issued new guidelines which address what is considered an "inland waterway" of Vietnam. Presently, the criteria for inland waterways include "fresh water rivers, streams, and canals, and similar waterways."  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways qualifies as service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  See M21-1, IV.ii.1.H.2.a.

Service in offshore waters does not confer a presumption of herbicide exposure.  Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence. This includes salty and brackish waters situated between rivers and the open ocean. See M21-1, IV.ii.1.H.2.b.  Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay are explicitly considered to be offshore waters.  See M21-1, IV.ii.1.H.2.c.

After a careful review of the evidence of record, the Board finds that service connection should not be granted.

Regarding whether the Veteran was exposed to herbicides during active service, the Veteran makes several contentions:  first that his service aboard the USS Sarsfield qualifies as service on an inland waterway for purposes of presumption of herbicide exposure.  In the alternative, he asserts that he went ashore on one occasion for a supply swap, and therefore, qualifies for service within the land borders of Vietnam.  Finally, he has argued that he was exposed to herbicides via desalinated sea water aboard the USS Sarsfield.  After carefully reviewing all of the Veteran's evidence and contentions, the Board finds that the Veteran was no, in fact, exposed to herbicides.  

Here, the Board takes notice of a September 2016 administrative memorandum which formally found a lack of information required to corroborate the Veteran's contentions that he was exposed to herbicides while stationed aboard the USS Sarsfield.  This finding was issued following review of the Veteran's personnel file and all supporting documents.  That formal finding also referred to a July 2016 response from the Joint Service Records Research Center (JSRRC) which found that the deck logs and history of the USS Sarsfield did not document the ship docking in Vung Tau or transiting the inland waterways of Vietnam.  That response also was unable to confirm the Veteran going ashore during  the period in question, nor that any supplies on board the USS Sarsfield from DaNang were contaminated with tactical herbicides.  

The Board also notes that an inquiry to the Defense Personnel Records Information Retrieval System (DPRIS) was acquired in April 2011.  The resulting report indicated that the USS Sarsfield in the Gulf of Tonkin from May 16 to May 23, and was it was assigned to the Northern Gulf of Tonkin for patrol duty the following week.  On May 29, the USS Sarsfield was assigned as a unit for Operation Linebacker in the coastal waters of North Vietnam and conducted Naval Gunfire Support operations against enemy targets until June 10.  From June 10-15, it conducted Naval Gunfire Support missions sought of the Demilitarized Zone.  It then conducted similar missions off of Point Virna of the Southern Coast of the Republic of Vietnam in the IV Corps Tactical Zone from June 24 to July 29.  From August 14-19, the USS Sarsfield once again conducted Naval Gunfire Support operations as a unit of Operation Linebacker off the coast of North Vietnam.  

After riding the fringes of Typhoon Elsie for most of a week, the USS Sarsfield returned to the Naval Gunfire Support gun line sought of the Demilitarized Zone from September 5-12, at which time it departed the combat zone for the last time.  There is no evidence in that record that the USS Sarsfield ever entered the inland waterways of Vietnam or docked with the mainland.  

A separate deck log submitted by the Veteran shows that on May 16, 1972, the USS Sarsfield sailed for a rendezvous point near Vung Tau, where it dropped anchor.  As noted above, Vung Tau Harbor is explicitly excluded from inland waterway status. This ship log documents that the USS Sarsfield anchored at a rendezvous point where it unloaded munitions to other vessels, but does not prove that the ship ever docked with the mainland or entered an inland waterway, just that it was present in the harbor.   

The Veteran has also submitted a June 2014 email from his Commanding Officer on the USS Sarsfield which confirmed that on several occasions the ship came near enough to the shore to come under gunfire from shore batteries.  However, that statement documents that the USS Sarsfield operated off the shore of Vietnam.  It does not imply that the ship ever operated on an "inland waterway" within the definition of that term, to include traversing through a straight line across the opening in the landmass leading to the open ocean or other offshore water feature.  Neither does it indicate that the ship ever docked with the Vietnam mainland.  

A copy of the 7th Fleet commendation for calm under fire in the Republic of Vietnam confirms that the ship came under fire, which is documented and acknowledged, but it does not tend to prove that the ship sailed in "inland waterways" during that attack, just that it came under attack.  

Correspondence dated September 13, 2010 from the National Archives and Records Administration indicate that the USS Sarsfield's deck log does not provide information placing individuals aboard the ship, nor does it indicate the names of individuals who departed the ship and might have set foot in Vietnam.  

A letter submitted by a fellow service member, dated July 1, 2011, states that he and the Veteran served together aboard the USS Sarsfield as radio telephone operators, and that the ship served on the "gun line."  That statement indicates that the7th fleet commendation should prove "physical" participation in the conflict with Vietnam.  While the Board does not deny that the USS Sarsfield participated in the conflict in Vietnam (in fact, the Board acknowledges that the ship took fire), that statement does not indicate that the USS Sarsfield ever operated on "inland waterways" within the definition of that term, nor that it ever docked in the Republic of Vietnam.  As such, that statement does not tend to prove qualifying service for purposes of presumed herbicide exposure.  

A newspaper article submitted in January 2013 by the Veteran reports that the USS Sarsfield participated in the destruction of 500 stacks of supplies in a raid in the Hon La Island area off the coast of North Vietnam.  This again supports the finding that the USS Sarsfield participated in offshore waters, not inland waters.  A statement submitted with that news article from the Veteran notes that the article placed the USS Sarsfield with the USS Rupertus, which has been granted "brown water status" for purposes of herbicide exposure, and therefore the USS Sarsfield should be granted the same.  Here, the Board notes VA maintains an updated list of Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  See http://www.benefits.va.gov/compensation/docs/shiplist.docx (May 3, 2017). That list reports that the USS Rupertus was included by virtue of service on the Saigon River during April 1966 and May 1969, as well as having been documented as sending personnel ashore in while in DaNang Harbor on January 4, 1973.  These incidents are separate from the incident reported in the newspaper article provided by the Veteran, and therefore, do not prove actions by the USS Sarsfield which would qualify it for presumption of herbicide exposure.  

In July 2014, the Veteran submitted a new statement in which he reiterated that the USS Sarsfield operated in close quarters to land where it received and returned fire.  Again, the Board notes that being near enough to land to take fire, does not prove that the ship ever traversed "inland waterways," as discussed in detail above.  That statement also indicated that the ship operated up the Vung Tau River to replenish patrol boats with ammunition in September 1972.  While the Veteran is competent to report incidents which he actually experienced, the Board must also consider its credibility.  The statement that the ship operated up a river is uncorroborated by all other evidence in the record, to include the ship's logs, military records, and statements from the Veteran's fellow service members, including his former commanding officer, who only placed the ship off the coast of Vietnam.  The Board notes that the Veteran resubmitted the May 16, 1972, deck log in support of this statement, which in inconsistent with the date he claims the ship traveled up the river in September.  Further the statement that he traveled up a river is wholly inconsistent with the Veteran's statements prior to that date, which only addressed service within a short distance from shore.  As such, the Board finds this statement to be less than credible and assigns it no weight in assessing the claim.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (providing factors to consider when assessing the credibility of lay evidence, including facial plausibility, internal consistency, consistency with other evidence, self-interest or bias, erroneous recollection, time of creation of evidence, and the validity of statistical data).  

The Veteran has also has provided general maps of Vietnam where he indicates the USS Sarsfield operated, but does not provide actual longitude or latitude coordinates, but rather a general vicinity of shore locations where he asserts he served.  However, that the USS Sarsfield was off the shore of Vietnam is not disputed.  These maps, unfortunately, do not provide specific locations that would put the ship past the open mouth of a river and in the "inland waterways" of Vietnam.  

In March 2012, the Veteran submitted several articles showing the correlation between herbicide exposure and Parkinson's disease, as well as giving gallons of herbicides applied to fixed wing aircraft.  These articles do not prove that the Veteran was exposed to herbicides as there is no evidence that he ever had contact with any fixed wing aircraft during his period on the USS Sarsfield.  

Regarding the Veteran's claim that he participated in a supply swap via helicopter, putting him on the Vietnam mainland, again, the Board notes that the Veteran is competent to report facts of which he has first-hand knowledge.  However, the Board also finds this statement to be less than credible.  The Veteran has not provided further details about his reported supply swap such as a date that he visited the mainland, or a particular location.  The Veteran submitted a map with the approximate location of the camp where he states he conducted the supply swap, although no name for that camp or specific location is given beyond a red "x" near the Vietnam-Laos border southwest of Dong Hoi. The Veteran has also submitted various photographs, including photographs of the Veteran onboard the USS Sarsfield, photographs of a helicopter approaching the ship, a photograph of the USS Sarsfield which he states was taken at Midway and not near the Vietnam coastline, and a photograph of the Veteran in front of a building which he states was taken in the Republic of Vietnam.  However, none of these photographs actually prove that the Veteran was ever on the Vietnam mainland.  There is no evidence in any of the available logs that the Veteran ever went ashore during his period aboard the USS Sarsfield.  His military personnel records place him only aboard the USS Sarsfield, which never docked with the mainland or transported troops to shore at any point during its period in the vicinity of the Republic of Vietnam.  The Veteran's statements are generally inconsistent with all evidence in the record.  As such, the Board finds his assertion to be less than credible in determining if he was exposed to herbicides.  See Caluza, supra. 

The Board does acknowledge the Veteran's June 2011 citation to a case, which he states is similar to his own, in which a veteran was granted "brown water" status.  Here, the Board finds this evidence to be unpersuasive as the Veteran admits that that case involved a veteran stationed aboard a different ship from that which he served upon.  Further, the Board notes that its decisions are binding only with regard to the specific case cited, and not on other cases.  Prior decision in other appeals may be considered in a case to the extent that they reasonably relate to the specific circumstances of that case, but each case presented to the Board is decided on the basis of individual facts of the case in light of the applicable procedure and substantive law.  Essentially, this matter must be decided based on the facts of this case, and not another veteran's particular circumstances, which had no bearing on the Veteran's service aboard the USS Sarsfield.  38 C.F.R. § 20.1303  (2016) (discussing the nonprecedential nature of Board decisions).  

Finally, the Board acknowledges that the Veteran argued in an August 2006 statement that he was exposed to herbicides on the USS Sarsfield from ocean water which was inadequately filtered, purified, or desalinated and used for drinking or cooking.  The Veteran has not provided any evidence in support of this statement, and the Board observes that a lay person without appropriate medical or scientific training and experience is simply not competent to opine on more complex medical or scientific questions, such as whether herbicides agents were present in the USS Sarsfield's drinking water.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, that assertion lacks merit.  

For all of the foregoing reasons, the Board finds that the Veteran's service aboard the USS Sarsfield in the waters off the shore of the Republic of Vietnam did not involve actual herbicide exposure.  Additionally, the evidence does prove that the Veteran ever set foot on the landmass of Vietnam or that he ever entered the inland waterways of Vietnam while he served on the USS Sarsfield.  Absent a finding that the Veteran was exposed to herbicides, presumptive service connection cannot be granted for Parkinson's disease on this basis.  

Next, even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection for ischemic heart disease with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted on this basis.  

First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to Parkinson's disease while in service or for many years thereafter.  Indeed, the Veteran has never asserted that this was the case.  

Moreover, there is no clinical evidence to indicate that the Veteran's Parkinson's disease is related to any incident in service.  Namely, none of the treatment records suggest such a relationship, nor has any treating physician indicated that such a relationship exists.  

In considering this appeal, the Board has also considered the statements made by the Veteran relating his Parkinson's disease to his active service and to his toxic herbicide exposure.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of Parkinson's disease.  See Jandreau, 492 F.3d at 1377, n.4.  Because this disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's Parkinson's disease are found to lack competency.

In sum, the Board finds that service connection for Parkinson's cannot be granted as the Veteran fails to meet the criteria for service connection, namely any in-service incident, illness or injury, to which his disability may be etiologically linked, to include herbicide exposure.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for Parkinson's disease, to include as due to toxic herbicide exposure, is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


